Citation Nr: 0829544	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.  

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in February 2006, before the RO initial adjudication of the 
claim.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  In correspondence dated in July 2006, the 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date; the claim was 
thereafter readjudicated by way of the Statement of the Case 
(SOC) issued in July 2007.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield, supra.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured an audiological examination in 
furtherance of his claims.  In correspondence dated in March 
2006 the veteran indicated that he had no other information 
or evidence to submit in support of these claims.  VA has no 
duty to inform or assist that was unmet. 

The veteran contends that he has bilateral hearing loss and 
tinnitus that are attributable to acoustic trauma experienced 
during his service in the Air Force.  The veteran's DD Form 
214s, Report of Transfer or Discharge, indicate that he was a 
missile mechanic in service.  In his notice of disagreement 
(NOD) he contended that, during his first enlistment, he was 
a missile crew chief, working on and testing jet engines and 
unmanned aircraft, and that one of these blew up in the test 
cell.  He also stated that, in service, he wore ear plugs 
"on and off, if they were handy."  On his VA Form 9, Appeal 
to the Board of Veterans' Appeals, the veteran stated that he 
believed that both hearing loss and tinnitus should be 
service connected because he had an extreme amount of noise 
exposure during his seven years of service, and that this, 
combined with the accidents he had in service, is what caused 
his current conditions.  

The veteran's SMRs indicate that his hearing was tested often 
from the beginning to the end of his service.  While his 
enlistment examination showed only a whispered voice test 
that revealed normal hearing acuity of 15/15, he was given a 
complete audiological evaluation a week later.  (All in-
service audiological evaluations were conducted before 
October 31, 1967; the Board therefore has converted the 
results of those tests from the reported ASA units to ISO 
units, the standard now in use and on which VA regulations 
are based.)  The March 10, 1960, evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
-5
LEFT
10
5
0
15
5

The veteran underwent another audiological evaluation in May 
1963.  That evaluation reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
25
10
10
20
15

On the report of this evaluation the veteran checked the box 
indicating that he wore ear protection.  This report also 
specified that the veteran was exposed to noise from J-52 jet 
engines.  

The veteran underwent another audiological evaluation in June 
1964.  That evaluation reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
10
20
LEFT
20
5
5
10
10

The veteran's next audiological evaluation was in June 1965.  
That evaluation reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
15
0
0
10
10

The veteran again underwent an audiological evaluation in 
June 1966, which reported that pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
10
10
20
20

The veteran's next audiological evaluation was in March 1967.  
That evaluation reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
5
5
15
10

The veteran's last in-service audiological evaluation was in 
August 1967, in connection with his separation examination.  
That evaluation reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
10
0
0
0
10

His separation examination reported normal clinical 
evaluation of the ears and ear drums.  The veteran's SMRs 
show no complaints of tinnitus.  

There is no medical evidence of any complaint or treatment 
related to hearing loss or tinnitus from the time of the 
veteran's separation from service in 1967 until the report of 
a VA audiological examination conducted in May 2006 in 
connection with these claims.  The audiologist summarized the 
veteran's pertinent medical history, including that 
audiometric examinations throughout his period of service had 
shown normal hearing.  She also reported the veteran's 
complaints of bilateral hearing loss and recurrent tinnitus 
in both ears, which the veteran stated that he noticed 
sporadically, mostly when he shakes his head.  He denied any 
history of middle ear problems, or any related family 
history.  He reported having two episodes of vertigo in the 
past, and two head injuries while in service.  He reported 
in-service noise exposure consisting of aircraft and rocket 
engine noise, as well as noise from related support 
equipment.  

He reported that he had periodic recreational noise exposure 
consisting of seasonal hunting, and use of home power tools, 
chainsaws, and lawn equipment, as well as occupational noise 
exposure working as a welder and heavy equipment mechanic, 
and in construction.  
 
The May 2006 VA audiological evaluation revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
60
LEFT
25
35
60
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  

The audiologist diagnosed a mild to moderately severe 
sensorineural hearing loss in both ears.  She opined that 
this hearing loss was not the result of events during the 
veteran's active military service.  In support of this 
opinion she noted that the veteran's hearing was shown to be 
normal throughout his time of service, including on his 
separation examination.  

The audiologist also opined that the veteran's tinnitus was 
not the result of events during his military service.  She 
explained that tinnitus that is seen with induced hearing 
loss is usually constant in nature.  Here, however, the 
veteran has reported that tinnitus is noticed only 
sporadically.  Moreover, the audiologist noted that there was 
no evidence of hearing loss at the time of the veteran's 
separation from active duty that could be related to the 
claimed tinnitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

The record does not show, and the veteran has not claimed, 
that sensorineural hearing loss became manifest to a degree 
of 10 percent or more within one year of leaving qualifying 
military service.  Service connection on a presumptive basis 
therefore is not warranted.  

Here, the May 2006 VA audiological evaluation revealed that 
the veteran has a current hearing loss disability as defined 
by VA regulations, and there are also subjective complaints 
of sporadic tinnitus in both ears.  Thus, there is evidence 
of current disabilities as claimed.  

The veteran's SMRs and DD-214s indicate that he likely was 
exposed to loud noise in his in-service work environment.  
Therefore, giving the veteran the benefit of the doubt, the 
Board will concede that the veteran was exposed to loud noise 
while in service.  However, exposure to loud noise in service 
is not by itself evidence of acoustic trauma in service.  As 
noted above, the veteran's SMRs consistently showed normal 
hearing throughout and right up to the end of service.  

Finally, the Board notes that there is no medical evidence of 
a nexus between the noise the veteran was exposed to in 
service and his current hearing loss or tinnitus.  As noted, 
the May 2006 VA audiological examiner opined that neither the 
veteran's hearing loss nor his tinnitus is the result of 
events during his active military service.  In support of 
this opinion she noted that the veteran's hearing was shown 
to be normal throughout his time of service, including on his 
separation examination.  As to the tinnitus, the audiologist 
explained that tinnitus that is seen with noise-induced 
hearing loss is usually constant in nature.  Here, however, 
the veteran has reported that tinnitus is noticed only 
sporadically, and therefore is not constant in nature.  In 
supporting her conclusions the audiologist again noted that 
there was no evidence of hearing loss at the time of the 
veteran's separation from active duty that could be related 
to the claimed tinnitus.  The audiologist's medical opinions 
are uncontradicted by any other medical evidence of record 
and therefore are persuasive-the greater weight of the 
evidence is against the veteran's claims.  

The Board acknowledges the veteran's contention that he has 
bilateral hearing loss and tinnitus that are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion that his current hearing loss or 
tinnitus results from noise exposure occurring more than 40 
years ago as opposed to, for example, a normal consequence of 
aging.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to his claims of service connection for 
hearing loss and tinnitus have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits as concerns the nexus issue.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against these service 
connection claims.  The veteran does not have hearing loss or 
tinnitus that is traceable to disease or injury incurred in 
or aggravated during active military service.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


